DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 9 June 2021. Claims 1-17 are pending in the application. Claim 16 was previously withdrawn.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 9 June 2021.  These drawings are unacceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “said lid is attached to an inside of said glass or cup” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
Claims 1, 12 and 15 are objected to because of the following informalities:  
Regarding claim 1, the applicant states “an indentation which creates an opening at an edge of said cup glass”. It appears the limitations should state “an indentation which creates an opening at an edge of said cup or glass”.
Regarding claim 12, the applicant states “indicia on top of said lid facing outside of said glass or cup so user can confirm said lid is on said glass that he or she was drinking from”. It appears the claim should be corrected to read “indicia on top of said lid facing an outside of said glass or cup so a user can confirm said lid is on said glass that he or she was drinking from”.
Regarding claim 15, the applicant states “a ridge that is forced apart by a force that allows said ridges to settle around an outside of said glass or cup”. The first ridge limitation is listed as singular while the second ridge limitation is listed as plural. It appears the limitation should say “a ridge that is forced apart by a force that allows said ridge to settle around an outside of said glass or cup”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanism for closing said opening” (claim 9) and “a mechanism for closing said indentation (claim 17).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the applicant states “two separate pieces, one piece comprising a top half and one piece comprising a bottom half of said lid”. It is unclear if the “one piece” from the top half is different or the same as the “one piece” of the bottom half. For purposes of examination, examiner will treat the imitation as follows “two separate pieces, one of the two pieces comprising a top half and another one of the two pieces comprising a bottom half of said lid”. Another way of overcoming the rejection is to amend the claim as follows: “A lid to a cup or glass comprising: a first piece comprising a top half of the lid; and a second piece comprising a bottom half of the lid”.
Regarding claim 2, the applicant states “said lid is adjustable so that said lid fits different size cups or glasses”. It is unclear if the applicant is claiming the combination of the lid and the cup or glass or just the lid. For purposes of the rejection, examiner will treat the glass and cup limitations as intended use since the preamble states “The lid”.
said lid is attached to an outside of said glass or cup”. However, claim 1, from which claim 3 depends, states “A lid to a cup or glass”. In claim 1, the cup or glass is intended use for the lid, where in claim 3, it is unclear if the applicant is positively claiming the glass and cup in combination with the lid or just the lid. For purposes of examination, examiner will assume the glass and cup is intended use of the lid since the preamble states “a lid”.
Regarding claim 4, the applicant states “said lid is attached to an inside of said glass or cup”. However, claim 1, from which claim 4 depends, states “A lid to a cup or glass”. In claim 1, the cup or glass is intended use for the lid, where in claim 4, it is unclear if the applicant is positively claiming the glass and cup in combination with the lid or just the lid. For purposes of examination, examiner will assume the glass and cup is intended use of the lid since the preamble states “a lid”.
Regarding claim 11, the applicant states “said lid prevents substances from being placed into said cup or glass when said lid is securely fastened to said cup or glass”. It is unclear if the applicant is claiming the combination of the lid and the cup and glass or just the lid. For purposes of the rejection, examiner will treat the glass and cup limitations as intended use since the preamble states “a lid”.
Regarding claims 9 and 15, claim limitation “mechanism to close said opening” (claim 9) and “mechanism for closing said indentation” [claim 15] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. When reviewing the specification, the term “mechanism” occurs only once (page 6, lines 6-8) wherein the applicant states “It is an object of the present invention for the lid to have a mechanism that can close the opening when the user is not drinking and then open the opening when the user wishes to drink from the glass or cup”. There is no explanation to how the mechanism does this function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9, 11, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyatt et al. (US 5,294,014).
Regarding claim 1, Wyatt teaches a lid (figure 1, reference 14) to a cup or glass (figure 1, reference 10: This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Wyatt is capable of performing the recited function) comprising: two separate pieces (figures 2, 3 and 6), one piece comprising a top half (figure 3 and 6, reference 18) and one piece comprising a bottom half (figure 2 and 6, reference 16) of said lid held together at a pivot point (figure 2, 3 and 6, reference 40 and 44) so that said top half of said lid spins (figure 6) so that said lid opens and closes (figure 6); an indentation which creates an opening at an edge of said cup or glass when said lid is placed on said cup or glass (figure 2, 3 and 6, reference 20 and 56); a ridge for gripping said cup or glass (figure 7, the ridge located between 28b and 28a).
Regarding claim 2, Wyatt teaches all of the claim limitations of claim 1, as shown above. Furthermore, Wyatt teaches the lid being adjustable so that said lid fits different size cups or glasses (column 2, lines 34-38: since the cover 14 has a flexible snap-on type connection [28a and 28b], the cover would inherently fit varying sized openings in a container).

Regarding claim 6, Wyatt teaches all of the claim limitations of claim 1, as shown above. Furthermore, Wyatt teaches the top half of said lid is in the shape of a partial circle (figure 3, reference 18) that attaches to said bottom half of said lid at said pivot point (figure 2, 3 and 6, reference 40 and 44).
Regarding claim 9, Wyatt teaches all of the claim limitations of claim 1, as shown above. Furthermore, Wyatt teaches a mechanism to close said opening (figure 6, reference 34).
Regarding claim 11, Wyatt teaches all of the claim limitations of claim 1, as shown above. Furthermore, Wyatt teaches the lid is capable of preventing substances from being placed into said cup or glass when said lid is securely fastened to said cup or glass (figure 1 and 6: when tab 34 is move to the closed position, a substance would be prevented from being placed in a container. Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Wyatt is capable of performing the recited function).
Regarding claim 15, Wyatt teaches a lid (figure 1, reference 14) for covering a majority of an opening on top of a glass or cup (figure 1, reference 10) comprising: a lid (figure 1, reference 14) having an indentation creating an opening at an edge of said glass or cup when said lid is placed on said glass or cup (figure 2, 3 and 6, reference 20 and 56); a ridge that is forced apart by a force that allows said ridge to settle around an outside of said glass or cup (figure 7 and column 2, lines 34-38: the ridges located 
Regarding claim 17, Wyatt teaches all of the claim limitations of claim 15, as shown above. Furthermore, Wyatt teaches a mechanism for closing said indentation creating said opening (figure 6, reference 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. (US 5,294,014).
Regarding claim 5, Wyatt teaches all of the claim limitations of claim 1, as shown above.
Wyatt does not explicitly teach the lid being approximately 84 mm wide by 85.5 mm long. However, it has been held that changing the size or range of an article is not ordinarily a matter of 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Wyatt to be approximately 84 mm wide by 85.5 mm long because the size of the lid is based on the container for which the device is being placed and is not ordinarily a matter of invention.
Regarding claim 7, Wyatt teaches all of the claim limitations of claim 1, as shown above. Furthermore, Wyatt teaches the indentation providing ample amounts of consumption space while still covering majority of said cup or glass (figure 6, reference 20).
Wyatt does not explicitly teach said indentation is approximately 28 mm wide at its largest opening. However, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Wyatt to have the indentation being approximately 28 mm wide at its largest opening because the size of the indentation is based on the speed at which a user wants the beverage to exit the container and is not ordinarily a matter of invention.
Regarding claim 8, Wyatt teaches all of the claim limitations of claim 7, as shown above. Furthermore, Wyatt teaches the opening is capable of being large enough for a straw to pass through the lid (figure 6, reference 20: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. (US 5,294,014) as applied to claim 1 above, and further in view of Schiavone (US 20140299601).
Regarding claim 4, Wyatt teaches all of the claim limitations of claim 1, as shown above. 
Wyatt does not explicitly teach the lid attached to an inside of said glass or cup. However, Schiavone does teach the lid attached to an inside of said glass or cup (figure 2, reference 7 and 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Wyatt to attach to the inside of a glass or cup, as disclosed by Schiavone, because having the lid attached to the inside of a glass or cup helps seal the container to prevent leaking.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. (US 5,294,014) as applied to claim 1 above, and further in view of Wang (US 9,526,362).
Regarding claim 10, Wyatt teaches all of the claim limitations of claim 1, as shown above. 
Furthermore, Wyatt teaches said bottom of said lid comprises a circular shape (figure 2).
Wyatt does not explicitly teach the bottom of the lid having v-shaped cut-out that allows said lid to expand to fit said cup or glass. However, Wang does teach the bottom of the lid having v-shaped cut-out that allows said lid to expand to fit said cup or glass (figure 4, reference 34).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Wyatt to have the bottom of the lid having v-shaped cut-out that allows said lid to expand to fit said cup or glass, as disclosed by Wang, because including the V-shaped cutout allows for fitting the lid on varying sized containers, as explained by Wang (column 2, lines 51-54).

s 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. (US 5,294,014) as applied to claim 1 above, and further in view of Thrasher (US 20180177315).
Regarding claim 12, Wyatt teaches all of the claim limitations of claim 1, as shown above. 
Wyatt does not explicitly teach indicia on top of said lid facing outside of said glass or cup so user can confirm said lid is on said glass that he or she was drinking from. However, Thrasher does teach indicia (figure 3 and 4 and paragraph 22) on top of said lid facing outside of said glass or cup so user can confirm said lid is on said glass that he or she was drinking from (figure 3 and 4 and paragraph 22).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Wyatt to have indicia on top of said lid facing outside of said glass or cup so user can confirm said lid is on said glass that he or she was drinking from, as disclosed by Thrasher, because including the indicia allows for identifying the users beverage in a crowded space, as explained by Thrasher (paragraph 22).
Regarding claim 13, Wyatt, in view of Thrasher, teach all of the claim limitations of claim 12, as shown above. Furthermore, Thrasher teaches the indicia is specific to said user (paragraph 22).
Regarding claim 14, Wyatt, in view of Thrasher, teach all of the claim limitations of claim 12, as shown above. Furthermore, Thrasher teaches the lid capable of being provided by an establishment with each lid having unique indicia capable of being used for each person who walks into an establishment so said lid having said unique indicia is placed on said cup or glass is recognized by said user only (paragraph 22).

Response to Arguments
Applicant's arguments filed 9 June 2021 have been fully considered but they are not persuasive.

	Regarding the 35 USC 112(b) rejection of claims 9 and 17, applicant states “The Examiner has rejected claims 9 and 17 stating that the term "mechanism for closing said opening" is a means plus function step. Applicant does not believe the quoted terms are a means plus function step and one of ordinary skill in the art would understand the terms”. Examiner respectfully disagrees. As stated in the rejection above, examiner states:
“claim limitation “mechanism to close said opening” (claim 9) and “mechanism for closing said indentation” [claim 15] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. When reviewing the specification, the term “mechanism” occurs only once (page 6, lines 6-8) wherein the applicant states “It is an object of the present invention for the lid to have a mechanism that can close the opening when the user is not drinking and then open the opening when the user wishes to drink from the glass or cup”. There is no explanation to how the mechanism does this function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph”.
Furthermore, MPEP 2181 (I)(A) states in part “With respect to the first prong of this analysis, a claim element that does not include the term "means" or "step" triggers a rebuttable presumption that 35 U.S.C. 112(f)  does not apply. When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112(f) does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998)”.
As shown above, “mechanism to close said opening” (claim 9) and “mechanism for closing said indentation” [claim 15] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and the specification does not show any further support as to what encompasses the limitations described above.
Regarding claim 1, applicant states “Regarding claim 1, Examiner states Wyatt teaches two separate pieces a top half ref 18 (which is a disk member) and bottom half ref 16 (which is a body portion) of lid held together at a pivot point ref 40 and 44 (which are 40 is a third opening, and 44 is an axle lug, neither of which can function as a pivot point). There is no pivot point from where the top half of the lid spins or where the lid opens or closes. The indentation of the Examiner reference 20 is a dispensing orifice and reference 56 is an arcuate cutout portion 28a is an inside surface and 28b is an annular recess, neither of which is described as being used to grip the cup or glass. Therefore, claim 1 is not anticipated or obvious over Wyatt”. Examiner disagrees. The rejection above and figures 1-6 clearly show the top half 18 spinning with respect to the bottom half 16 on a pivot point 40/44. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The indentation of the Examiner reference 20 is a dispensing orifice and reference 56 is an arcuate cutout portion 28a is an inside surface and 28b is an annular recess, neither of which is described as being used to grip the cup or glass) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 
Regarding claim 2, applicant states “the section referred to by the Examiner refers to closure cover 14 secured to the container by means of a flexible snap-on type sealing connection such as a screw-on type arrangement. This does not teach that the lid is adjustable so that lid fits different size cups or glasses. For this reason and the reasons stated above for claim 1, claim 2 is not anticipated or obvious over Wyatt”. Examiner respectfully disagrees. Since the cover 14 has a flexible snap-on type connection [28a and 28b], the cover would inherently fit varying sized openings in a container. Furthermore, the lid can be fitted on an 8 ounce cup and a 12 ounce cup as long as the opening is within the tolerance of the snap fit feature.
Regarding claim 6, applicant states “reference 18 is a disk member and not a top half of lid in shape of a semi-circle that attaches to bottom half of lid, which the Examiner does not point to at pivot point 40 and 44 which were described in Wyatt as a third opening and an axle lug respectively, not a pivot point. For this reason and the reasons stated above for claim 1, claim 6 is not anticipated or obvious over Wyatt”. Examiner respectfully disagrees. As stated above, the top half of said lid is in the shape of a partial circle (figure 3, reference 18) that attaches to said bottom half of said lid at said pivot point (figure 2, 3 and 6, reference 40 and 44). A pivot point is the point where the two pieces pivot with respect to one another.
Regarding claim 15, applicant states “claim has been amended to state a lid having an indentation creating an opening at an edge of the glass or cup when the lid is placed on the glass or cup. Wyatt does not teach this in referring to ref 20 and 56. The section cited by the Examiner does not teach a ridge that is forced apart by a force that allows the ridge to settle around outside of glass or cup. The section cited by the Examiner relates to a closure cover 14 secured to the container by means of a flexible snap-on type sealing connection such as a screw-on type arrangement. Further, Wyatt does not teach a top piece and bottom piece, Therefore, claim 15 is not anticipated or obvious over Wyatt”. Examiner respectfully disagrees. As shown above, Wyatt teaches a ridge that is forced apart by a force that allows said ridge to settle around an outside of said glass or cup (figure 7 and column 2, lines 34-38: the ridges located between 28b and 28a); said lid comprised of a top piece (figure 3 and 6, reference 18) and a bottom piece (figure 2 and 6, reference 16). A snap on lid inherently has to flex outward to fit on a container. Also figures 2 and 3 clearly show the lid made of two pieces.
Regarding claim 7, applicant argues “Wyatt does not teach an indentation and further does not teach an indentation providing ample amounts of consumption space while still covering majority of cup or glass. Wyatt teaches circular openings to drink from and not an indentation. Further Wyatt does not teach the indentation of approximately 28 mm since it has openings with in the lid”. Examiner respectfully disagrees. As shown above, Wyatt teaches the indentation providing ample amounts of consumption space while still covering majority of said cup or glass (figure 6, reference 20). Wyatt does not explicitly teach said indentation is approximately 28 mm wide at its largest opening. However, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Wyatt to have the indentation being approximately 28 mm wide at its largest opening because the size of the indentation is based on the speed at which a user wants the beverage to exit the container and is not ordinarily a matter of invention.
Regarding claim 4, applicant states “The structure of attaching the glass to the inside or outside or a glass is different. One force makes the lid shrink, while a second force makes the lid expand. The structure of Wyatt as stated by the Examiner is to attach to the outside of the glass or cup. The structure of Wyatt would be inoperable if it were made to attach the inside of a glass. For this reason and the reasons stated above for claim 1, claim 4 is not obvious over the prior art”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The structure of attaching the glass to the inside or outside or a glass is different. One force makes the lid shrink, while a second force makes the lid expand) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, combining the references would not make Wyatt inoperable. This modification would allow the lid to further seal the container to prevent leaking.
Regarding claim 10, applicant argues “There is no reason for Wyatt to have V-shaped cut out. Wyatt has multiple openings, for drinking and a vent hole. A V-shaped cut out may obscure some of the features required in Wyatt. For this reason and the reasons stated above for claim 1, claim 10 is not obvious over the prior art. Examiner respectfully disagrees. Although Wyatt does not explicitly teach the bottom of the lid having v-shaped cut-out that allows said lid to expand to fit said cup or glass, Wang does teach the bottom of the lid having v-shaped cut-out that allows said lid to expand to fit said cup or glass (figure 4, reference 34). This modification would allow for fitting the lid on varying sized containers, as explained by Wang (column 2, lines 51-54). This would not obscure any features of Wyatt.
Regarding claim 12-14, applicant argues “There is no reason to combine Wyatt and Thrasher, since Wyatt does nor relate to an establishment therefor there is no need to confirm attached lid is on glass that he or she was drinking from”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the lid relating to an establishment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). This limitation was treated as intended use and the prior art only needs to be capable of doing the function.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        



/J.A.P./Examiner, Art Unit 3735